DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Status of Claims
Claims 2-4 and 9-20 are cancelled and claims 21-25 are newly added leaving claims 1, 5-8 and 21-25 pending in this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an apparatus and method of parsing text from a social media site and depending on if it’s in Korean or English, applying the appropriate syntax rules, which is a mental process that a human can do with pencil and paper. This judicial exception is not integrated into a practical application because it appears to merely apply the idea to a processor, memory and transceiver, which does not result in integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements are generic computer components performing generic computing functions, which have been held not to amount to significantly more than the underlying abstract idea.

As per claims 1 and 21, the following elements are disclosed:
A) - a transceiver configured to receive data or transmit data through an external network
B) – a memory configured to store syntax rules
C) – a processor configured to collect through the transceiver, text data from a server providing a social network service through the external network
D) - the processor configured to extract a sentence from the collected text data
E) - the processor configured to extract a core syntax based on the extracted sentence and a prestored syntax rule.
F) - wherein, based on a short sentence being included in the extracted sentence, the processor is further configured to extract the short sentence from the collected text data and to extract the core syntax based on the extracted short sentence
G) - wherein, based on the collected text data being in Korean, the processor is further configured to extract a first short sentence from the collected text data and to extract a verb or an adjective following a subject in the extracted first short sentence as the core syntax based on a first prestored syntax rule
H) - wherein, based on the collected text data being in English, the processor is further configured to extract a second short sentence from the collected text data and to extract an adjective or a noun phrase following a verb in the extracted second short sentence or to extract the adjective and a prepositional phase, the adjective, and a that clause, or the adjective and a to infinitive as the core syntax based on a second prestored syntax rule.

Elements A & B are generic computing components performing generic computer functions. Element C is extra-solutional data gathering performed by generic computing components. Elements D, E, F, G and H are directed to an abstract idea which can be characterized as a mental process.
The subject matter eligibility analysis of these claims is as follows:
Step 1 is YES, the claims are drawn to a machine.
Step 2A is YES, the claims are drawn to an abstract idea
Step 2B is NO, the additional elements do not amount to significantly more than the judicial exception.

As per claims 5 and 22, the following elements are disclosed:
I) – based on the short sentence is not being included in the extracted sentence, the processor is further configured to extract the core syntax from the extracted sentence.
Element I is directed to an abstract idea which can be characterized as a mental process performed by a generic computing component. The subject matter eligibility analysis of these claims is the same as those above.

As per claims 6 and 23, the following elements are disclosed:
K) - wherein the processor is further configured to update the syntax rule.
Element K is directed to an abstract idea which can be characterized as a mental process performed by a generic computing component. The subject matter eligibility analysis of these claims is the same as those above.

As per claims 7 and 24, the following elements are disclosed:
L) - wherein the processor is further configured to extract a dependency relationship in the collected text data, extract a comma or period, and extract at least one sentence from the collected text data based on the extracted dependency relationship, comma, or period.
Element L is directed to an abstract idea which can be characterized as a mental process performed by a generic computing component. The subject matter eligibility analysis of these claims is the same as those above.

As per claims 8 and 25, the following elements are disclosed:
M) - the processor is further configured to output the extracted core syntax externally.
Element M is directed to extra-solutional data output performed by a generic computing component, which does not amount to significantly more than the underlying abstract idea. The subject matter eligibility analysis of these claims is the same as those above.

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 12/28/2021, with respect to the rejection of claims 1-2, 5-12 and 15-20 under 35 U.S.C. 102 & 103 have been fully considered and are persuasive.  The rejection of claims 1-2, 5-12 and 15-20 under 35 U.S.C. 102 & 103 has been withdrawn. 
Applicant’s arguments, see pages 5-11, filed 2/28/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are not persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been maintained. 
Regarding the Applicant’s arguments regarding Step 2A, Prong 1, the examiner does not find them persuasive. The amended claims recite analysis and output of analysis of data and the output of results of the analysis, much like the claims in Electric Power Group, LLC v Alstom (830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). The addition of the transceiver, memory and processor are additional elements that do not effect the analysis of whether or not a claim is drawn to an abstract idea. Additional elements may effect whether the abstract idea is integrated into a practical application or whether the additional elements, either singly or as an ordered combination, constitute significantly more that the abstract idea. Therefore, the Examiner maintains that the claims are drawn to an abstract idea.
As per the arguments under Step 2A, Prong Two, the Examiner notes that not drafting the claims to monopolize the judicial exception is a necessary, but not sufficient requirement for subject matter eligibility. The Examiner further notes that all of the reasons abstract ideas can be integrated into practical applications cited by the Applicant ( "an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field," "an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim,", or "an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.") require an additional element. The Applicant has not pointed out what the additional element in the claims is that integrates the abstract idea into a practical application, since the only identified additional elements are the transceiver, memory and processor. Each of these is simply a generic computing component and the courts have held that simply implementing an abstract idea on 
Regarding the arguments under Step 2B, Prong Two, while the Applicant is arguing that there is something unique about SNS text data, there is nothing in the claims that differentiates how SNS text data is different from regular text data. The claim limitation is simply that the text data is collected from a server that provides a social network service, not that the text is the result of activity on a Social Network Service, or how that text might differ from any other text document. The Examiner maintains that the claims do not contain any additional elements that amount to significantly more than the abstract idea.
 
Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677